Electronically Filed
                                                        Supreme Court
                                                        SCWC-16-0000109
                                                        03-APR-2018
                                                        12:20 PM



                            SCWC-16-0000109

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellant,

                                  vs.

                         CALVIN K. KANOA, JR.,
                    Petitioner/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-16-0000109; FC-CR. NO. 15-1-0020)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellee Calvin K. Kanoa, Jr.’s

application for writ of certiorari, filed on February 20, 2018,

is hereby rejected.

           DATED:   Honolulu, Hawai#i, April 3, 2018.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson